             Case 1:20-cr-00090-SM Document 39 Filed 01/14/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                         Case No. 20-cr-90-01/03-SM

Seth Shackford, et al




                                         ORDER

           The assented to motion to reschedule jury trial (document no.

37)    filed     by   defendant   is   granted as to all defendants.    Final

Pretrial       Conference    is rescheduled to April 6, 2021 at 10:30 a.m.

Trial is continued to the two-week period beginning April 20, 2021,

9:30 a.m.

           The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.
           SO ORDERED.
                                                 By the Court,


                                                 ____________________________
                                                 Steven J. McAuliffe
                                                 United States District Judge

Date: January 14, 2021

cc:        Joachim H. Barth, AUSA
           Richard F. Monteith, Jr., Esq.
           Patrick J. Richard, Esq.
           Dennis Charles Hogan, Esq.
           U.S. Marshal
           U.S. Probation
